DECISION.
Whereas, on March 17, 1914, the District Court of San Juan, Section 1, rendered judgment in this case, notice of which judgment was mailed to the plaintiff and a copy of such notice filed in the office of the secretary of said court on the same day the judgment was rendered and the plain*380tiff-appellant filed Ms notice of appeal from the said judgment on April 17 last;
. Wheeeas, the respondent lias filed in tMs court a motion for the dismissal of the appeal taken by the plaintiff on the ground that the notice of appeal was filed after the time allowed therefor;
Whereas, pursuant to section 295 of the Code of Civil Procedure as amended by the Act of March 11, 1908, and Act No. 70 of March 9, 1911, an appeal from a final judgment may be taken within one month from the entry of judgment, which time begins to run from the date of the filing in the lower court of the copy of the notice of the judgment which the secretary of said court is required to serve, and pursuant to section 8 of the Civil Code in connection with subdivision 4 of section 392 of the Political Code, when months are spoken of in the statutes they shall be understood to be months of thirty days, wherefore the month allowed for taking the appeal in the present case expired on April 16 last.
TheRepore, the motion of the defendant-respondent is sustained and the appeal taken by the plaintiff, Aquilino Wol-kers, from the judgment rendered by the District Court of San Juan, Section 1, on March 17, 1914, in the above-entitled case, is dismissed, and it is ordered that the lower court be notified of this decision for such purposes as may follow.

Dismissed.

Justices Wolf, del Toro and Aldrey concurred.
Mr. Chief Justice Hernández took no part in the decision of this case.